DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on October 1, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,802,253 (herein US 253). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application Claim 21 Limitations
Corresponding US 253 Claim
an imaging lens comprising in order from an object to image side
Claim 1
a first lens having negative refractive power 
Claim 1
a second lens having refractive power and a concave surface facing the image side near an optical axis
Claims 1, 5
a third lens having positive refractive power
Claims 1, 5, 11 - implicit to biconvex, also f3/f requires f3 to be positive
a fourth lens having refractive power and a concave surface facing the object side near the optical axis
Claims 1, 5
a fifth lens having refractive power and a concave surface facing the object side near the optical axis, and having at least one aspheric surface
Claims 1, 5
a sixth lens being a double-sided aspheric lens and having a positive refractive power and a concave surface facing the image side near the optical axis, wherein the image side surface of the sixth lens changes to the convex at a peripheral area
Claims 1, 14 - f6/f requires f6 to be positive
satisfying 1.65 < f6/f < 5.2
Claim 14
satisfying 4 < (D4/TTL)*100 < 8
Claim 15


	As to claims 22-39, US 253 claims 1-13 and 16-19 recite substantially similar subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 26-27, 29, 31, 33, 36-37, 39 are rejected under 35 U.S.C. 102(a1) as anticipated by Jo (US 2016/0154211) or, in the alternative, under 35 U.S.C. 103 as obvious over Jo (US 2016/0154211; see below).
	Examiner’s note: The USC 102 rejection is applied as having an overlapping range with sufficient specificity (MPEP 2131.03).
	As to claim 21, Jo teaches an imaging lens comprising, in order from an object side to an image side (Jo Fig. 13), a first lens having negative refractive power (Jo Fig. 13 - 410; Table 4 - f1 < 0), a second lens having refractive power and a concave surface facing the image side near an optical axis (Jo Fig. 13 - 420; Fig. 5 - R4), a third lens having positive refractive power (Jo Fig. 13 - 430; Table 4 - f3 > 0), a fourth lens having refractive power and a concave surface facing the object side near the optical axis (Jo Fig. 13 - 440; Fig. 15 - R7), a fifth lens having refractive power and a concave surface facing the object side near the optical axis (Jo Fig. 13 - 450; Fig. 15 - R9), and having at least one aspheric surface (Jo Fig. 16 - surfaces 9, 10), a sixth lens being a double sided aspheric lens and having positive refractive power and a concave surface facing the image side near the optical axis (Jo Fig. 13 - 460; Table 4 - f6 > 0; Fig. 15 - R12; 
	1.65 < f6/f < 5.2 (Jo para. [0080] - teaching 0.1 < f/f6 < 0.4 = 2.5 < f6/f < 10; overlapping range with sufficient specificity (MPEP 2131.03))
	4 < (D4/TTL)*100 < 8 (Jo Table 4 - TTL = 3.97; Fig. 15 - d4 = 0.286216).
	As to claim 26, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches the second lens has a meniscus shape near the optical axis (Jo Fig. 13 - 420), the third lens has a biconvex shape near the optical axis (Jo Fig. 13 - 430), the fourth lens has a meniscus shape near the optical axis (Jo Fig. 13 - 440), and the fifth lens has the meniscus shape near the optical axis 9Jo Fig. 13 - 450).
	As to claim 27, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches an object side surface of the sixth lens is a convex surface facing the object side near the optical axis (Jo Fig. 13 - 460), and an aspheric surface changing from the convex surface to the concave surface at the peripheral area (Jo Fig. 13 - 460).
	As to claim 29, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches satisfying 0.15 < vd1/(vd2+vd3) < 0.50 (Jo Fig. 15 - vd1 = 23; vd2 = 23; vd3 = 55).
	As to claim 31, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches satisfying -32 < f1/f < -7 (Jo para. [0070] - 0.01 < |f/f1| < 0.2 = 5 < |f1/f| < 100 = -100 < f1/f < -5; overlapping range of sufficient specificity (MPEP 2131.03)).
claim 33, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches satisfying 0.35 < f3/f < 1.20 (Jo Table 4 - f3 = 1.4; f = 2.2).
	As to claim 36, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches satisfying 0.6 < ∑(L1F-L6R)/f < 2.4 (Jo Fig. 15 - ∑L1F-L6R ≈ 2.9; Table 4 - f = 2.2).
	As to claim 37, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches satisfying 0.4 < T2/T3 < 1.80 (Jo Fig. 15 - T2 = 0.117637; T3 = 0.1).
	As to claim 39, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches Fno ≤ 2.4 (Jo Table 4 - Fno - 2.28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 26-27, 29, 31, 33, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2016/0154211).
	Examiner’s note: the USC 103 rejection is based on an overlapping range as prima facie obvious (MPEP 2144.05).
	As to claim 21, Jo teaches an imaging lens comprising, in order from an object side to an image side (Jo Fig. 13), a first lens having negative refractive power (Jo Fig. 13 - 410; Table 4 - f1 < 0), a second lens having refractive power and a concave surface facing the image side near an optical axis (Jo Fig. 13 - 420; Fig. 5 - R4), a third lens having positive refractive power (Jo Fig. 13 - 430; Table 4 - f3 > 0), a fourth lens having refractive power and a concave surface facing the object side near the optical axis (Jo Fig. 13 - 440; Fig. 15 - R7), a fifth lens having refractive power and a concave surface facing the object side near the optical axis (Jo Fig. 13 - 450; Fig. 15 - R9), and having at least one aspheric surface (Jo Fig. 16 - surfaces 9, 10), a sixth lens being a double sided aspheric lens and having positive refractive power and a concave surface facing the image side near the optical axis (Jo Fig. 13 - 460; Table 4 - f6 > 0; Fig. 15 - R12; Fig. 16 - surfaces 11, 12), wherein the image side surface of the sixth lens changes to a convex surface at a peripheral area (Jo Fig. 13 - 460), and satisfying:
	1.65 < f6/f < 5.2 (Jo para. [0080] - teaching 0.1 < f/f6 < 0.4 = 2.5 < f6/f < 10; overlapping range being prima facie obvious (MPEP 2144.05))
	4 < (D4/TTL)*100 < 8 (Jo Table 4 - TTL = 3.97; Fig. 15 - d4 = 0.286216).
claim 26, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches the second lens has a meniscus shape near the optical axis (Jo Fig. 13 - 420), the third lens has a biconvex shape near the optical axis (Jo Fig. 13 - 430), the fourth lens has a meniscus shape near the optical axis (Jo Fig. 13 - 440), and the fifth lens has the meniscus shape near the optical axis 9Jo Fig. 13 - 450).
	As to claim 27, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches an object side surface of the sixth lens is a convex surface facing the object side near the optical axis (Jo Fig. 13 - 460), and an aspheric surface changing from the convex surface to the concave surface at the peripheral area (Jo Fig. 13 - 460).
	As to claim 29, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches satisfying 0.15 < vd1/(vd2+vd3) < 0.50 (Jo Fig. 15 - vd1 = 23; vd2 = 23; vd3 = 55).
	As to claim 31, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches satisfying -32 < f1/f < -7 (Jo para. [0070] - 0.01 < |f/f1| < 0.2 = 5 < |f1/f| < 100 = -100 < f1/f < -5; overlapping range prima facie obvious (MPEP 2144.05)).
	As to claim 33, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches satisfying 0.35 < f3/f < 1.20 (Jo Table 4 - f3 = 1.4; f = 2.2).
claim 36, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches satisfying 0.6 < ∑(L1F-L6R)/f < 2.4 (Jo Fig. 15 - ∑L1F-L6R ≈ 2.9; Table 4 - f = 2.2).
	As to claim 37, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches satisfying 0.4 < T2/T3 < 1.80 (Jo Fig. 15 - T2 = 0.117637; T3 = 0.1).
	As to claim 38, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches r12 = 0.425694 (Jo Fig. 15) and f = 2.2 (Jo Table 4), and thus r12/f ≈ 0.2.  It would have been obvious to one of ordinary skill in the art at the time of invention to 0.2 < r12/f, since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are merely close that one of ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner 227 USPQ 773 (Fed. Cir. 1985); MPEP 2144.05.
	As to claim 39, Jo teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Jo further teaches Fno ≤ 2.4 (Jo Table 4 - Fno - 2.28).




Allowable Subject Matter
Claims 22-25, 28, 30, 32, 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a timely filed Terminal Disclaimer is filed overcoming the double patenting rejection.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 22, 24, although the prior art teaches a 6-lens imaging lens as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 22, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claims 23, 25, although the prior art teaches a 6-lens imaging lens as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 23, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 28, although the prior art teaches a 6-lens imaging lens as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 28, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations 
	As to claim 30, although the prior art teaches a 6-lens imaging lens as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 30, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 32, although the prior art teaches a 6-lens imaging lens as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 32, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 34, although the prior art teaches a 6-lens imaging lens as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 34, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 35, although the prior art teaches a 6-lens imaging lens as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 35, in such a manner that a rejection under 35 U.S.C. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang et al. (US 10,761,289); Hsueh et al. (US 2018/0252897) are cited as additional examples of imaging lenses with 6 lenses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 14, 2022